NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



  ACP GP, LLC, et al.,                                         Civil Action No.: 2:18-cv-13 147

                             Plaintiffs,
          V.                                                               ORDER
  MOTIVATIONAL COACHES OF
  AMERICA, INC., et al.,
                         Defendants.

CECCHI, District Judge.

       This matter having come before the Court on the motion to dismiss (the “Motion”) ofpro

se litigant Julio Avael (“Defendant”), filed on January 23, 2019 (ECF No. 24); and

       It appearing that on March 18, 2019, the Clerk’s Office was sent back, as undeliverable,

mail sent to Defendant at 15483 SW 146th Terrace, Miami, FL 33196, which is the address

Defendant provided to the Court (ECF No. 37); and

       It appearing that the envelope returned as undeliverable was marked to indicate that the

address provided was not the correct address for Defendant (ECF No. 37); and

       It appearing that Defendant has not complied with Local Civil Rule 10.1(a) which requires

unrepresented parties to advise the Court of any change of address within five (5) days and provide

the Court with a valid address that mail can be delivered to; and

       It appearing that, on September 30, 2019, the Court ordered Defendant to show cause in

writing by October 30, 2019 why the Motion should not be denied for failure to comply with Local

Civil Rule 10.1(a) (ECF No. 40); and

       It appearing that Defendant has not contacted the Clerk of the Court to provide his correct

address pursuant to Local Civil Rule 10.1(a).
       Accordingly, IT IS on this                         day of November, 2019,

       ORDERED that Defendant’s Motion is hereby DENIED WITHOUT PREJUDICE for

failure to comply with Local Civil Rule 10.1 (a); and it is further

       ORDERED that the Clerk of the Court shall terminate the motion.

       SO ORDERED.




                                                      CLAIRE C. CECCHI, U.S.D.J.




                                                 2
